Citation Nr: 1442985	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for service-connected left knee collateral ligament sprain (left knee disability).  

2. Entitlement to an initial compensable disability evaluation for service-connected disability manifested by scar on the right side of neck (neck scar).  

3. Entitlement to an initial disability evaluation in excess of 10 percent for service-connected hemorrhoids.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to October 1999 and from March 2005 to June 2006, along with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard and/or Reserves thereafter.  

This matter comes before the Board of Veterans' Appeals Board (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, granted service connection for hemorrhoids and assigned an initial noncompensable rating, effective April 1, 2008.  Also on appeal is a September 2009 rating decision, issued in March 2010, by the San Juan RO, which granted service connection for left knee collateral ligament sprain, and assigned an initial 10 percent rating, effective April 1, 2008; for a scar on right side of neck, and assigned an initial noncompensable rating, effective April 1, 2008; and increased the initial rating for service-connected hemorrhoids to 10 percent, effective April 1, 2008.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from September 2011 to July 2013 that are pertinent to the present appeal. These records are not noted as having been reviewed by the RO.  In the September 2011 Supplemental Statement of the Case (SSOC), the RO indicated that VA treatment records through September 2011 had been reviewed.  In the January 2014 SSOC, the RO did not review of the additional records from September 2011 to July 2013.  However, these records do not pertain to the issues on appeal because they do not address his symptoms from his left knee disability, scar, or hemorrhoids.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's left knee disability manifested by degenerative arthritic changes has been productive of no more than functional loss due to pain and subjective complaints of giving way, without evidence of limitation of flexion to 30 degrees, limitation of extension to 15 degrees, ankylosis, recurrent subluxation, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  

2. For the entire appeal period, the Veteran's neck scar has not been productive of any characteristics of disfigurement, pain, or instability.  

3. For the entire appeal period, the Veteran's hemorrhoids have caused persistent bleeding.  


CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for an initial disability rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).  

2. For the entire appeal period, the criteria for an initial compensable disability rating for the neck scar have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7800, 7804 (2002, 2008).  

3. For the entire appeal period, the criteria for an initial 20 percent disability rating in for hemorrhoids have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  

Filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  Here, the Veteran was provided with the relevant notice and information in an April 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. at 473.  He has not alleged any prejudice with regard to any notice deficiency during the adjudication of his claim; hence further VCAA notice is not required with regard to the increased rating appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain descriptions of the history of the left knee, neck scar, and hemorrhoid disabilities; document and consider the relevant medical facts and principles; and address the current nature and severity of the left knee, neck scar, and hemorrhoid disabilities.  Also, these examinations included discussions of the effect of the Veteran's disabilities on occupational functioning and daily activities.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the Court distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Id. at 126-27.  Moreover, in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity.  However, from time to time, VA will readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

Left knee disability

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  For a knee disability rated under Diagnostic Codes 5257 or 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  VAOPGCPREC 9-98 (1998).  The Veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  In this case, as discussed below, the Veteran's extension and flexion do not meet the criteria for a noncompensable disability rating.  Therefore, separate ratings for limitation of flexion and extension are not warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

The Veteran's left knee disability is currently evaluated under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  

In this case, the Veteran had subjective complaints of his knee giving way at his May 2008, June 2009, and October 2013 VA examinations.  He did not complain of giving way at his September 2010 VA examination.  At each of his VA examinations, his left knee was tested and found to be stable.  Although the Veteran has competently and credibly reported that his left knee gives way, it was found to be medically stable at his VA examinations and instability is not objectively noted in the record.  Further, he has not complained of subluxation.  Aside from his reports of his knee giving way at three VA examinations, the record does not show that he has complained of it at any other time.  Other evidence of instability such as use of a knee brace is not of record.  The Veteran's lay assertions are outweighed by the objective medical evidence of record.  The Board finds that his subjective complaints of instability do not constitute moderate recurrent instability.  Therefore, a 20 percent rating under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a (2013).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a (2013).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Additional rating criteria are found under Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint), 5259 (removal of semilunar cartilage that is symptomatic), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  The Veteran has not been diagnosed with any of these disabilities or conditions and therefore these Diagnostic Codes are not applicable.  

A May 2008 VA joints examination report shows the Veteran presented with left knee pain.  He reported symptoms of pain, stiffness, and give away sensation.  He complained of at least 3 to 4 months of flare-ups lasting several hours, and aggravated by kneeling down and climbing stairs, and alleviated by over the counter medications.  On physical examination the Veteran was asked to repeatedly squat, and pain was elicited in both knees without weakness or fatigue.  There was also mild tenderness in the knee at peripatellar area, but the gait was non-antalgic.  Moreover, there was no ankylosis in the knee, nor was there any constitutional sign of inflammatory arthritis.  Range of motion testing revealed flexion to 140 degrees, painful in the last 10 degrees, without functional loss due to pain.  He also had extension to 0 degrees, painful in the last 20 degrees, without functional loss due to pain; however, there was a positive grinding test.  No instability was observed, McMurray's test was negative, and varus/valgus in neutral and in 30 degrees of flexion was normal.  The Veteran was diagnosed with left knee patellofemoral disjunction and left knee degenerative joint disease.  

A June 2009 VA joints examination report revealed the Veteran complained of left knee pain related to an in-service injury when he stepped into a hole while on deployment.  He reported symptoms of giving way, stiffness, weakness, swelling, tenderness, decreased speed of joint motion, crepitation, catching in the knee, and moderate, weekly flare-ups of joint disease in the left knee, lasting 5 to 15 minutes, with prolonged standing, walking, and climbing.  He also reported functional limitations on walking and standing limitations of not being able to stand for more than a few minutes or walk for more than a quarter of a mile.  However, he denied any deformity, instability, incoordination, episodes of dislocation or subluxation, locking episodes, or effusions.  

On physical examination, the Veteran's gait was described as antalgic, without other evidence of abnormal weight bearing, or loss of bone or part of bone.  There was no inflammatory arthritis present, bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, clicks or snaps, grinding, instability, meniscus abnormality, or abnormal tendons or bursae.  However, the examiner observed tenderness, guarding of movement, patellar abnormality in the form of subpatellar tenderness, and tenderness to palpation at the lateral collateral ligament.  Range of motion testing revealed findings of flexion to 125 degrees, and extension to 0 degrees, with objective evidence of pain following repetitive motion, but without additional limitations after three repetitions of range of motion.  There was no joint ankylosis, and McMurray's test, Lachman's test, valgus/varus stress test, and anterior and posterior drawer test results were all negative.  However, there was complaint of pain with varus stress.  

X-ray testing performed in May 2008 revealed findings of minimal degenerative changes of the knee.  The examiner observed that the Veteran's left knee lateral collateral knee sprain, left knee patellofemoral pain dysfunction had significant effects on the Veteran's occupational activities, including decreased mobility, problems with lifting and carrying, and pain, because he had to walk on irregular surfaces, which caused increased left knee pain.  These problems have also affected the Veteran's family activities.  They have had no effect on grooming, bathing, or feeding; moderate effect on chores, shopping, recreation, traveling, dressing, toileting, and driving; and prevent exercise, and sports.  

A September 2009 VA joints examination report shows the Veteran did not report symptoms of deformity, giving way, instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups of joint disease; however, he did report symptoms of pain, decreased speed of joint motion, and tenderness.  On physical examination, the examiner observed an antalgic gait, with no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  There were also no findings of bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, clicks or snaps, instability, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities; however, there was grinding, and patellar abnormality in the form of subpatellar tenderness.  Range of motion testing revealed flexion from 0 to 120 degrees and extension to 0 degrees.  There was objective evidence of pain with active motion.  

In October 2013, the Veteran underwent another VA joints examination, during which the Veteran reported difficulty with prolonged walking.  He complained of left knee pain, locking, and giving way sensation.  Range of motion testing revealed findings of flexion to 125 degrees, with painful motion starting at 100 degrees; and extension to 0 degrees.  He was also able to perform repetitive-use testing with 3 repetitions with additional limitation of range of motion.  The Veteran had functional loss, functional impairment or additional limitation of range of motion of the knee and lower leg after repetitive use, manifested by less movement than normal, and pain on movement.  The Veteran had tenderness or pain to palpation for joint line or soft tissues of the left knee; however, joint stability test results were normal, and there was no evidence or history of recurrent patellar subluxation/dislocation.  

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that, for the entire appeal period, an initial disability evaluation in excess of 10 percent for the left knee is not warranted.  Specifically, the clinical and lay evidence shows that the left knee disability, manifested by degenerative arthritic changes, has been productive of no more than subjective complaints of instability and functional loss due to pain in the form of decreased limitation of flexion, without evidence of limitation of flexion to 30 degrees, limitation of extension to 15 degrees, ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  

The Veteran's limitation of flexion and extension, even when taking into account functional loss, do not reach the level of impairment needed to meet the criteria for a noncompensable evaluation under Diagnostic Code 5260 or 5261.  38 C.F.R. § 4.71a (2013).  At worst, the Veteran's flexion was measured as 120 degrees in September 2009.  In October 2013, his flexion was 125 degrees with pain beginning at 100 degrees. Assuming that his flexion was limited to 100 degrees because he experienced pain at that point, his limitation of flexion does not approach a limitation to 30 degrees, even when considering the factors set forth in DeLuca.  Therefore, Diagnostic Code 5260 is not appropriate.  The evidence shows that the Veteran's extension has consistently been normal at 0 degrees.  Therefore Diagnostic Code 5261 is not appropriate because his extension is not limited to 15 degrees, even when considering the factors set forth in DeLuca.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the left knee disability has generally been more severe than the assigned disability rating reflects.  He is competent to discuss his observable symptoms such as pain, limited movement, and giving way of the joint.  Layno v. Brown, 6 Vet. App. 465 (1994).  His subjective complaints are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, he has not advanced specific assertions regarding his symptomatology.  In this case, however, the competent medical evidence offering detailed, specific determinations pertinent to the rating criteria are more probative than his lay assertions with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Neck scar

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013).  

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  

The Board initially finds that the Veteran's scar on the right side of the neck is more appropriately rated under Diagnostic Code 7800, which provides for burn scars of the head, face or neck; scars of the head face, or neck due to other causes; or other disfigurement of the head, face, or neck.  

The "old" and "revised" Diagnostic Code 7800 provides a 10 percent rating for scars of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2008).  

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2008).

The Board acknowledges that Diagnostic Code 7804, which provides for scars, unstable or painful, may also apply in this case.  Under the "old" Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination. 38 C.F.R. § 4.118 (2002).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

VA scars examination reports, dated in May 2008, June 2009, and October 2013, show the Veteran presented with burn scars on the right side of his neck since 2005 when he was accidentally burned with a bullet casing in service.  The Veteran indicated that he was not treated at that time because he was soon to be discharged; however, once he was separated from service he began to use over-the-counter "cacao cream" with good response and healing.  On physical examination, the examiner observed the Veteran had a barely visible scar on the right side of his neck, with minimal skin discoloration but no disfigurement, keloid formation, or depression.  The scar was described as between 1.0 to 1.5 centimeters wide and 2.0 to 5.0 centimeters long, without tenderness on palpation; adherence to underlying tissue; underlying soft tissue damage; skin ulceration or breakdown over scar; underlying tissue loss; elevation or depression of scar; disfigurement of head, face, or neck; or induration or inflexibility.  The scar did not result in limitation of motion or loss of function, the scar was the same color as normal skin, and the texture of the scar area was described as normal.  He was diagnosed with a barely visible scar on the right side of the neck.  

In this case, for the entire appeal period, the Veteran's scar on the right side of the neck does meet any of the characters of disfigurement, and was not shown to be unstable or painful.  In this regard, the Veteran's scars were only between 1.0 to 1.5 centimeters wide and 2.0 to 5.0 centimeters long, without the surface contour of the scar elevated or depressed on palpation, adherence to underlying tissue, hypo- or hyper-pigmentation in an area exceeding six square inches (39 sq. cm.), abnormal texture in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Also, the Veteran has not stated that his neck scar causes him pain, or asserted at any point in the record that he experiences any of the characteristics of disfigurement discussed above.  He has not advanced any lay assertions specifically addressing the symptoms from his scar.  Thus, for the entire appellate period he is not entitled to a 10 percent rating.  Moreover, the Veteran does not have any visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement, which would entitle him to a 30 percent evaluation.  Accordingly, an initial compensable rating for the neck scar is not warranted.  

Hemorrhoids

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 10 percent rating applies where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating applies where there is persistent bleeding and with secondary anemia, or fissures.  The joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Diagnostic Code 7336 does not contain successive criteria.  Resolving the doubt in favor of the Veteran, because the evidence shows that he has had persistent bleeding during the appeal period, an initial 20 percent rating is granted.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).  

A May 2008 VA rectum and anus examination report shows the Veteran presented with a history of hemorrhoids since 2007.  The Veteran reported that while in service he began to suffer from rectal discomfort with small amount of blood on toilet tissue paper, for which he was prescribed fiber supplements.  The Veteran indicated that he had persistent symptoms with intermittent rectal discomfort and occasional small amount of blood on toilet paper.  The examiner noted a history of occasional rectal bleeding but no rectal prolapse.  The Veteran complained of symptoms of intermittent anal itching, burning sensation, discomfort, and pain, with occasional small amounts of blood on toilet paper.  On physical examination no hemorrhoids were present; however, there was evidence of hemorrhoid skin tags on the anal area.  The Veteran was diagnosed with hemorrhoid skin tags due to hemorrhoids.  

A June 2009 VA rectum and anus examination report shows the Veteran had received ongoing VA treatment for hemorrhoids, and had been prescribed suppositories.  He complained of anal burning and discomfort that was severe, as well as itching.  He also had frequent spotting of blood when passing a hard stool and occasionally had a fecal leakage that stained his underwear.  He avoided constipation by drinking fiber medication, and since he drove a great deal for work, had to use a specially cushion.  He also reported that occasionally the hemorrhoids had come out and he had to put them inside the rectum by himself.  The Veteran reported symptoms of anal itching, burning, pain, swelling, frequent bleeding without thrombosis, and frequent perianal discharge; however, there was no diarrhea, or fecal incontinence.  On physical examination, the examiner observed the Veteran had both internal and external hemorrhoids present, including a small internal hemorrhoid at 7 o'clock, at one centimeter from the anal verge.  The external hemorrhoid was characterized as medium.  The hemorrhoids were found to be reducible, and there was no evidence of prolapse, thrombosis, bleeding, fissures, excessive redundant tissue, anorectal fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse present.  Other significant physical findings included two medium-sized hemorrhoid skin tags, without evidence of fissures, bleeding erythema, swelling or tenderness.  The examiner observed that the Veteran's hemorrhoids had significant effects on his usual occupation due to pain.  There were also effects on his usual daily activities, including no effects on feeding, bathing, chores, shopping, or dressing; mild effects on sports, recreation, and traveling; moderate effect on exercise; and severe effects on toileting, and grooming.  

In December 2010 the Veteran underwent a VA surgery consultation, wherein it was noted that he had a history of internal and external hemorrhoids with a history of flare-ups that were treated with cream, suppositories and stool softeners, and resolved.  There were no present complaints noted; however, on physical examination, small, non-inflamed external hemorrhoids were observed.  

In October 2013, the Veteran underwent a third VA rectum and anus examination, during which he reported frequent recurrences of hemorrhoids, with associated inflammation, rectal itching and burning pain, at least weekly.  He also reported small amounts of bright red blood on toilet paper several times per month.  He indicated that he used a seat cushion, and also maintained a high fiber diet with fiber supplements.  On physical examination, the examiner observed large external hemorrhoids, irreducible external hemorrhoids, and excessive redundant tissue.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hemorrhoid disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the hemorrhoid disability has generally been more severe than the assigned disability rating reflects.  He has competently and credibly reported his observable symptoms.  In this case, the competent medical evidence largely contemplates and matches the Veteran's descriptions of his symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms, and after reviewing all of the medical and lay evidence during the pendency of the claim, the Board finds that the preponderance of the evidence shows that an initial 20 percent disability evaluation for the Veteran's hemorrhoids is warranted under 38 C.F.R. § 4.114, Diagnostic Code 7336.  This is the maximum schedular evaluation available for hemorrhoids.  

Extraschedular Consideration and Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the applicable rating criteria adequately contemplate the manifestations of the Veteran's left knee disability and neck scar.  With regard to his left knee disability, the rating criteria address subjective complaints of instability and limitation of motion with functional loss.  With regard to his scar, the rating criteria address pain, instability, size of the scar, and disfigurement.  The Veteran has not reported symptoms for either of these disabilities that are not addressed by applicable rating criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left knee disability and neck scar, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral for extraschedular consideration for his left knee and scar is not in order. 

With regard to hemorrhoids, the Veteran reported itching, burning, and pain in addition to persistent bleeding.  These symptoms are not expressly addressed by the applicable rating criteria.  However, they do not indicate an exceptional disability.  He has not been hospitalized for his hemorrhoids and although the June 2009 examiner stated that the Veteran's hemorrhoids have an impact on his usual occupation, the record shows that he has been employed full time throughout the appeal period.  Referral for consideration of extraschedular rating is not warranted.  

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  As noted, the Veteran's numerous VA examination reports have consistently shown that the symptoms the Veteran has experienced, with respect to his left knee, scar and hemorrhoid disabilities, were adequately encompassed by the rating criteria already taken into account on evaluation of these disabilities or do not provide an exceptional disability picture.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that his left knee, neck scar, and hemorrhoids disabilities cause him to be unemployable.  In fact, he is currently employed.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.  


ORDER

An initial disability evaluation in excess of 10 percent for service-connected left knee disability is denied.  

An initial compensable disability evaluation for service-connected neck scar is denied.  

An initial 20 percent disability evaluation for service-connected hemorrhoids is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


